246 S.W.3d 533 (2008)
STATE of Missouri, Respondent,
v.
William C. DRISKILL, Appellant.
No. WD 67159.
Missouri Court of Appeals, Western District.
January 22, 2008.
Motion for Rehearing and/or Transfer Denied March 4, 2008.
Paul D. Wylie, Independence, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, Chief Judge, PATRICIA BRECKENRIDGE, Judge[1] and JOSEPH M. ELLIS, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 4, 2008.

ORDER
PER CURIAM.
William Driskill appeals from his conviction by jury of one count of involuntary manslaughter in the first degree, § 565.024.1(2). No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).
NOTES
[1]  Breckenridge, J., was a member of this court at the time the case was argued and submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this court as a special judge for the purpose of disposition of this case.